Citation Nr: 1631990	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that, while the Veteran's representative submitted a Statement of Representative in Appeals Case in May 2016, prior to certification to the Board, his representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case. However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks service connection for a right knee disorder.  He reports limitation of motion, swelling, and locking since an in-service fall.  See Substantive Appeal (August 2014).  Indeed, service treatment records (STR) document a right knee contusion.  See STR (July 1, 1970).  The Veteran asserts he was he was given three days of light duty, but failed to report continued symptoms in fear of being disqualified from service.  See Notice of Disagreement (July 2013).  He reports that he has self-treated his knee problems with ace bandage, cream, and a brace.  See id.  Moreover, he reports that a private physician from Methodist Central casted his knee in the 1980s.  Id.  

The Veteran first sought VA treatment in May 2012.  A contemporaneous x-ray showed possible remote lateral tibial plateau fracture and degenerative change of right knee.  See VA treatment record (May 24, 2012).

In February 2013, a VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported "[m]ild tenderness to palpation on physical exam at left knee anterior patellar consistent with patellar-femoral djd which is most likely age related than remote injury."  The rationale was that, aside from the June 1970 knee injury, further treatment was not verbalized during or shortly after leaving the military; STRs show no evidence of bony abnormality, fracture, recurrent falling, or pain; and there is no history of surgery. 

First, the Board finds that remand is needed to obtain private treatment records pertaining to the Veteran's right knee from Methodist Central, dated in the 1980's as these records may be relevant to the appeal.  38 C.F.R. § 3.159(c)(1); see Notice of disagreement (July 2013) (identifying such records). 

Second, while on remand, the AOJ is to give the Veteran an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from October 2012 to present, should be obtained.

Finally, the Board finds that a medical opinion is needed to address the Veteran's report of limitation of motion, swelling, locking, and self-treatment since his documented in-service fall.  See, e.g., Shipp v. McDonald, 2016 WL 563058, at *3 (Vet. App. Feb. 2016) (quoting Gabriel v. Brown, 7 Vet. App. 36, 40 (1994) ("[T]he Board cannot [adopt a] medical opinion fails to discuss all the evidence which appears to support [the] appellant's position.") (internal quotations omitted).  Significantly, the February 2013, VA examiner's opinion fails to address the Veteran's reported symptoms and self-treatment since service, instead relying on the absence of documented treatment.  Additionally, the examiner's rationale references the left knee, which is not on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal, namely records from Methodist Central, dated in the 1980's (identified in the July 2013 Notice of Disagreement).  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from October 2012 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Thereafter, forward the record and a copy of this Remand to an appropriate medical professional to offer an opinion as to the etiology of the Veteran's current right knee disability.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on this review, the examiner is provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right knee disorder is related to service or, in the alternative, whether arthritis manifested within one year of his service discharge (and, if so, to describe the manifestations).  The examiner is to address the Veteran's report of limitation of motion, swelling, locking, and self-treatment since his documented in-service fall.  The examiner's report must include a complete rationale for all opinions expressed.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




